Citation Nr: 0512488	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  96-47 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Guadalupe Lopez, Agent


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
March 1950 and from September 1950 to October 1951.
This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "CAVC") from an August 1997 decision of 
the Board that found new and material evidence to reopen a 
claim of entitlement to service connection for residuals of 
an eye injury had not been submitted.  In November 1998, the 
CAVC vacated the August 1997 Board decision and remanded the 
case to the Board for another decision taking into account 
matters raised in its order.  

The Board in March 1999 advised the appellant's 
representative of the opportunity to submit additional 
evidence and argument in support of the appeal.  The Board 
received additional evidence and argument in April 1999.  The 
veteran appealed the May 1999 Board decision that new and 
material evidence to reopen a claim of entitlement to service 
connection for residuals of an eye injury had not been 
submitted to the CAVC.  In October 2000 the CAVC affirmed the 
May 1999 Board decision.  In July 2001 the CAVC on 
reconsideration revoked the October 2000 decision and issued 
an order vacating the May 1999 Board decision and remanding 
the case for another decision taking consideration matters 
raise in its order.  The CAVC decision reflected that the 
basis for remand was to have the Board consider the 
application of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA).

The Board in November 2001 advised appellant's representative 
of the opportunity to submit additional evidence and argument 
in support of the appeal.  The Board received additional 
written argument from the representative in February 2002.  
The veteran then brought an appeal to the CAVC from the 
Board's April 2002 decision that new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury had not been submitted.  In April 
2004 the CAVC vacated the April 2002 Board decision and 
remanded the case to the Board for readjudication and the 
issuance of another decision.  Again the basis for remand was 
consideration of the VCAA as well as consideration of 
additional evidence that was constructively of record when 
the Board entered the April 2002 decision.

In August 2004 a Veterans Law Judge granted the 
representative's motion to advance the veteran's appeal on 
the Board's docket for good cause, including advanced age.  
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).

In August 2004, the Board remanded the case to the RO for 
further development and in response the Board received 
additional records and on several occasions written argument 
from the representative, most recently in April 2005.  


FINDINGS OF FACT

1.  The veteran did not appeal a RO decision in January 1953 
that denied service connection for an eye disorder. 

2.  The veteran did not complete an appeal of the October 
1970 RO decision that declined to reopen the claim, after 
being issued a statement of the case in June 1971.

3.  The Board in January 1981 affirmed the June 1980 RO 
decision that declined to reopen the claim; thereafter, he 
did not appeal the RO decision on this matter in September 
1984.

4.  In November 1990 the Board affirmed an August 1989 RO 
decision that declined to reopen the claim and the veteran 
did not appeal the Board's decision that new and material 
evidence had not been submitted regarding residuals of an 
injury to the left eye.

5.  Evidence regarding a disability of the right eye added to 
the record since the RO decision in September 1984 or since 
the Board decision in November 1990 regarding the left eye 
does not bear directly or substantially upon the issue at 
hand and is essentially duplicative or cumulative; it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1984 decision 
wherein the RO declined to reopen the claim of entitlement to 
service connection for residuals of a right eye injury is not 
new and material, and the claim for service connection is not 
reopened. 38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 3.159, 20.1103 (2004).

2.  Evidence received since the November 1990 decision 
wherein the Board declined to reopen the claim of entitlement 
to service connection for residuals of a left eye injury is 
not new and material, and the claim for service connection is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1100, 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his initial claim with VA in 1952.  He 
reported an injury to both eyes since about August 1949, with 
small sore places on the eyelids and occasional quivering of 
the lids.  He reported treatment during military service in 
1949.  The RO asked him for other treatment information and 
obtained his service medical records.

The veteran's distant vision was reported as 20/20 
bilaterally on a January 1949 medical examination for 
military service.  Externally the eyes showed no significant 
abnormality, the pupils were equal and there was normal 
accommodation to light.  In May 1949 conjunctivitis was 
reported and his bilateral vision was 20/30.  He was treated 
in June 1949 for third degree burns of both eyelids sustained 
in an accident lighting a gas stove.  He was given eyewash 
and ointment and advised to wear dark glasses.  He was seen 
twice within a week for boric acid wash and ointment, noted 
improved and returned to duty.  Late in June 1949 it was 
reported that he had worn glasses since age 11, had broken 
them last month going to school, and that studying had given 
him a headache.  It was reported that three weeks earlier in 
a gas explosion he had burned hair, eyelids and brows and was 
"blind" for "almost 2 hrs".  His visual acuity was 20/40 
and 20/50, and he was given refraction.

In July 1949 he was evaluated on several occasions for vision 
complaints that were reported to be interfering with his 
schooling.  It was noted that he was missing too much time 
from school due to eye trouble.  On one occasion he reported 
blurred vision and photophobia, and an examiner mentioned 
conjunctivitis and refractive error.  On two occasions he 
reported blurring of vision of two months duration and some 
irritation.  The diagnosis was conjunctivitis.

In mid July 1949 he was seen again on referral with 20/30 
visual acuity, report of conjunctivitis and need of glasses.  
A consultant reported 20/40 and 20/50 acuity and treatment 
was cyclopedic refraction.  Late in July 1949 his vision 
complaints were blurring of vision and photophobia, with 
conjunctivitis and refractive error listed as tentative 
diagnoses.  An eye consultant reported varied visual acuity 
from 20/80 bilateral, 20/40-70 right and 20/25-40 left, and 
noted "almost epicanthus" of both eyes.  

Slit lamp examination was reportedly negative with a small 
corneal scar on the right eye.  Convergence was characterized 
as all right and he had a normal pupil examination.  He was 
to have visual fields.  Again in late July his visual acuity 
was 20/80 without glasses, and he complained of very blurred 
vision and supra-orbital headache for more than a month.  It 
appears that he claimed that the sun gave him a great deal of 
headaches.  Reported refraction included 20/40 right and 
20/25 left, and previous evaluation findings were noted.  

In August 1949 it was reported that he had worn glasses since 
age 11, and had been blind for several hours after a recent 
explosion.  The ophthalmology evaluation found 20/25 
precycloplegic and 20/20 postpsycloplegic and J-1, with 
prescribed correction.  The examiner reported no night 
blindness in spite of fields under atropine of 20/25 in both 
eyes.  It was reported on a March 1950 separation examination 
that his distant vision was 20/40 bilateral, and that he had 
burned his face in 1949.  External examination found no 
significant abnormality, pupils were equal and there was 
normal accommodation to light.

On a September 1950 examination to reenter military service 
the veteran's distant vision was reported as 20/29 and 20/22, 
and no eye defect was reported.  External examination 
reportedly found no significant abnormality, pupils equal, 
and normal accommodation to light.  Hospitalization late in 
1950 noted medial extension of the lids.  A July 1951 medical 
record entry noted that he was to have eyeglasses fitted.  
The October 1951 separation medical examination reported 
20/40 bilateral distant vision, corrected to 20/30 in both 
eyes, and near vision J-1.  No eye diagnosis was recorded in 
the summary of defects and diagnoses.  The eyes were normal 
on the clinical evaluation.

In developing the veteran's initial claim for service 
connection for eye injury residuals, the RO obtained VA eye 
examinations in August and September 1952.  On the initial 
examination, he reported that his eyes bothered him and that 
he had no treatment since being discharged.  The examiner 
reported mild residual scarring of the right eyelid without 
cosmetic defect, clear cornea and normal hyperopia with 
slightly microphtaline eyes.  Microphthalmos is a 
developmental defect causing reduction in size of the eye 
with cornea opacities, retina and choroid scarring and other 
abnormalities.  1039 Dorland's Illustrated Medical Dictionary 
(28th ed. 1994).  

The ophthalmologist reported being unable to improve the 
veteran's uncorrected bilateral visual acuity of 20/50.  The 
examiner noted his vision was recorded variously and 
peculiarly throughout the records, and that he stated his 
eyelids were burned in military service.  The examiner noted 
the eyes were small and widely set apart, and that both 
cornea were clear.  The examination form showed a diagnosis 
of decreased visual acuity of 20/40 in both eyes.

The same VA ophthalmologist examined him in September and 
reported 20/40 bilateral visual acuity and marked epicanthus 
that was felt to probably be the result of congenital partial 
amblyopia and slight refractive error.  The examiner found 
that the veteran's vision could not be improved with any lens 
above 20/40, and reported that retinoscopy revealed only a 
small refractive error.  

Epicanthus which is a normal characteristic in some races and 
congenital abnormality sometimes in others is a vertical fold 
of the skin on either side of the nose sometime covering the 
inner canthus which is an angle at either end of the fissure 
between the eyelids.  256, 564 Dorland's Illustrated Medical 
Dictionary (28th ed. 1994).  The examiner referred to the 
service medical records that showed 20/20 visual acuity at 
induction and questionable 20/29 and 20/22 visual acuity at 
discharge.  The examiner felt uncertain about the cause for 
the decreased vision to make a diagnosis, but that 
malingering did not seem to be a factor.  The diagnosis was 
decreased visual acuity of 20/40 in both eyes. 

Thereafter the veteran was referred outside of VA for another 
eye examination.  In January 1953 that examiner reported a 
diagnosis of compound hyperopic astigmatism, simple hyperopia 
of the left eye and bilateral amblyopia, cause undetermined.  
Hyperopia is an error of refraction.  797 Dorland's 
Illustrated Medical Dictionary (28th ed. 1994).  The 
corrected visual acuity was 20/40.  The examiner believed the 
veteran could see better than 20/40 from the appearance of 
his eyes, but could not prove it with a malingering test.  

The physician noted a history of poor vision since the 
veteran's eyes were burned in service, headaches almost every 
night and frequent sores on the eyelids.  Symptoms were loss 
of vision, headaches, eye burning and sore eyes at times.  
The examiner noted normal lids with no paralysis or muscular 
imbalance, and that the pupils reacted to light and 
accommodation.  The examiner found clear corneas, no scarring 
visible, all media clear, normal appearing fundi, and no 
evidence of disease of the optic discs.  Visual fields were 
reported as normal. 

After a review of the records, the RO in January 1953 denied 
service connection for "eye pathology".  The rating board 
found that the veteran had a constitutional or developmental 
abnormality with amblyopia, astigmatism and hyperopia listed 
in the rating decision.  The rating decision referred to the 
service medical records and recent VA examinations.  The RO 
issued notice of the determination in February 1953.  

The next pertinent communication from the veteran regarding 
the eyes was in 1970.  He recalled that in military service, 
fire from a gas heater hit his face and that his eyes 
bothered him.  He stated that he was issued eyeglasses and 
that his eyes appeared to have floaters.  In response to an 
RO letter advising him of the need for new and material 
evidence, he submitted a report of recent eye examination 
that mentioned the burn of the face and eyes sustained in 
military service and a complaint of blurred vision.  

The examiner found his best-corrected visual acuity was 20/60 
in both eyes and that he had concentrically constricted 
visual fields.  The examiner felt that the veteran had a 
genetic condition, Waardenburg's syndrome, which is an 
autosomal (chromosome) dominant disorder (165, 1643 Dorland's 
Illustrated Medical Dictionary (28th ed. 1994)), and that 
some discoloration of the iris was the only abnormality of 
the eye.  The examiner recommended a reevaluation to 
determine the cause of his loss of vision and stated that he 
found nothing to explain it.  

The veteran also submitted several lay statements and a 
medical statement noting complaints of headaches and vertigo.  
The lay statements also mentioned eye weakness since military 
service.  The medical statement noted the complaints of 
headaches and vertigo for a year, and that VA recommended a 
brain examination that they could not do.  The diagnosis was 
rule out brain damage.  

The RO in October 1970 declined to reopen the claim, and the 
veteran disagreed but did not complete an appeal after being 
furnished a statement of the case in June 1971.  His notice 
of disagreement mentioned that VA could find nothing wrong 
with his eyes, and advised him that perhaps his eye trouble 
was due to other factors.  He said that he suggested a brain 
tumor and nervousness. 

The veteran again sought to establish service connection for 
an eye disability in 1979, claiming injury to both eyes in 
1949.  The RO received the report of VA hospital admission in 
late 1979 for septoplasty that noted he had a history of 
thermal burn of the left eye in 1949.  

An examination found the pupils were equal and reacted to 
light and accommodation, and the extraocular movements were 
intact.  There was no reference to any eye disorder.  He 
submitted several lay statements that recalled the 
circumstances of the burn he sustained during military 
service, and a letter from his employer that referred to 
"sickness" of the eyes. 

The RO declined to reopen the claim in June 1980, and the 
Board in January 1981 affirmed the decision.  The Board found 
on the basis of this record that, in essence, the veteran did 
not currently have any pathology of the eye compatible with 
post trauma residuals as evidenced by examination in 1970, 
and the record during and after military service.  The Board 
observed that refractive error noted before and after the eye 
injury was not considered a disability under the law.  The 
Board denied service connection for claimed residuals of an 
eye injury upon concluding that current visual impairment was 
not incurred in or aggravated by military service.

Early in 1981 the RO received reports of the veteran's three 
VA hospital admissions which it had requested earlier.  The 
March 1980 report contained no mention of any eye problem.  
Readmission in September 1980 for orthopedic and sinus 
disorders showed a significant past history for thermal burn 
of the right eye in 1949.  During this admission he was 
evaluated for a several-month history of seeing dark shadows 
and moving streaks in both eyes and episodic right eye 
orbital pain and pressure.  He also complained of tearing of 
both eyes and night vision difficulty for a year.  External 
examination was within normal limits, and he was described as 
having almond-shaped eyes and a wide nasal bridge.  Motility 
was full and the report noted he appeared esotropic, but that 
pupillary light reflex aligned.  The lids and cornea were 
clear, both eyes had markedly generalized constriction of 
visual fields, and there was decreased visual acuity with 
essentially normal fundus examination.  The report did not 
contain any diagnosis for either eye.

The admission in November 1980 was directed to low back and 
hemorrhoid complaints, but again reported the history of 
right eye thermal burn.  There was no reference to any 
diagnosis for the eyes or treatment. 

The next pertinent communication from the veteran was in 
1983, accompanied by several lay statements that had been 
considered previously.  VA medical records dated in mid-to-
late 1984 showed several hospital admissions for other 
complaints.  One report from July 1984 noted the pupils were 
small but reactive, and that the extraocular movements were 
intact and the sclerae white.  Readmission in August 1984 
noted the pupils were equal, round and reactive to light, and 
that the extraocular movements were intact.  He also 
submitted medical records dated in 1950 that did not refer to 
the eyes.  

The RO in September 1984 declined to reopen the claim, noting 
that the veteran had not submitted new and material evidence.  
The RO advised him of the determination by letter dated in 
November 1984.  

The veteran mentioned the eyes in correspondence to the RO in 
1986.  The RO sent a letter advising him of the previous 
rating decisions and the need for new and material evidence.  
He then filed a nonservice-connected disability pension claim 
supported with VA hospital records dated in early 1987.  The 
report noted central retina vein occlusion (CRVO); probably 
non-ischemic, with 20/60 right and 20/400 left visual acuity.  
He complained of right eye watering and decreasing vision in 
the left eye.  

Readmission later in 1987 reported CRVO, ischemic type and 
cystoid macular edema (CME), both of the left eye.  It was 
reported his ocular history was significant for bilateral 
blepharoplasties with congenital tela canthus.  During this 
admission he received argon laser panretinal photocoagulation 
(PRP) to the left eye.  Earlier contemporaneous VA medical 
records reported visual field testing and normal extraocular 
movement and pupils reactive to light.

VA granted the claim for nonservice-connected disability 
pension in June 1987 and advised the veteran of the 
determination.  The veteran in June 1989 sought to reopen his 
claim for service connection of the eye disability.  

He submitted additional VA medical records showing ongoing 
observation for CRVO and CME of the left eye, and several lay 
statements previously considered.  The RO decision in August 
1989 found he did not submit new and material evidence.  He 
disagreed regarding a burn injury to the left eye and the 
statement of the case discussed both eyes. 

In his appeal he once again recalled how the eyes were 
injured in military service and mentioned the statements 
submitted on his behalf.  He asserted that before the 
incident his vision was 20/20, and that it deteriorated 
immediately after the accident to the extent that he had to 
use corrective lenses, and had then experienced a gradual 
loss of vision.  He asserted the accelerated loss of vision 
was due to the accident, and that he now had blurry vision in 
the left eye and his right eye was gradually worse.

The veteran's hearing testimony recalled that he did not wear 
glasses before the accident, but that he had progressive 
problems with his vision after the accident (Transcript (T) 
2-3).  He stated that he had trouble reentering military 
service and mentioned his eyes to examiners (T 4-5).  The 
veteran stated that after military service he received 
glasses from an eye clinic through the years and he mentioned 
VA treatment from the late 1970's (T 5-6). 

The Board in November 1990 issued a decision that held the 
veteran had not submitted new and material evidence to reopen 
the claim for residuals of a left eye injury.  The pertinent 
evidence in the record the Board considered has been reported 
herein.  The Board found, in essence, that the current left 
eye disorder did not originate with his military service, 
that any refractive error was developmental and could not be 
a basis for service connection.  The veteran received notice 
of his appeal rights.  The correspondence exchange with the 
RO in mid 1991 was directed to claims for other disorders, 
which the RO adjudicated early in 1992.

The pertinent VA clinical records showed ongoing eye 
treatment, specifically noting in 1989 decreased visual 
acuity secondary to retinal vein occlusion.  In 1990 and 1991 
CRVO and cystoid macular edema were reported with only finger 
counting ability in the left eye.  One entry in 1991 
mentioned a complaint of right eye watering and noted 
improved to normal visual field in the right eye.  The 
veteran reported the award of Social Security Administration 
(SSA) retirement benefits for himself and his spouse began 
early 1994.  

The veteran in June 1996 sought to reopen his claim for 
service connection for residuals of an eye injury with the 
submission of duplicates of service medical records 
previously considered, and historical VA and Board documents 
that were issued in connection with previous adjudication 
determinations in this matter. 

The representative late in 1997 submitted additional records 
in seeking reconsideration of the August 1997 Board decision.  
The diagnosis of presbyopia was noted in a 1992 record entry.  
Presbyopia is hyperopia and impairment of vision due to 
advancing years or to old age.  1349 Dorland's Illustrated 
Medical Dictionary (28th ed. 1994).  Early in 1991 he 
reportedly had 20/20 visual acuity in the right eye and no 
vision in the left eye.  There were numerous optical records 
for eyeglasses.

The representative in December 1998 provided written argument 
indicating that a VA physician had advised the veteran that 
his visual loss was the result of the eye injury in service.  
In response to Board correspondence in March 1999 inviting 
the submission of additional evidence or argument, the 
appellant's representative filed a brief and provided 
duplicates of VA outpatient records dated in November 1998.  
In the written argument it was asserted the VA report 
verified that the veteran's decreased visual acuity was not 
due to normal progression (cataracts) but due to burns to the 
veteran's eyes caused by inservice injury.

The November 1998 VA outpatient report showed that the 
veteran had lost vision in the left eye in 1986 from 
undetermined etiology, and that currently he had atrophy of 
both eyes.  

The assessment was that he had a visually significant 
cataract in the right eye, refractive error, and finger 
counting ability at one foot in the left eye status post 
"PRP" and possible CVRO stable.  It was again noted that 
the veteran recalled that he had an explosion to the face and 
eye, and was not able to see well afterwards.

The more recent VA clinical records through 2004 contained a 
November 2000 a September 2001 reference to presbyopia as an 
active problem.  A February 2002 and March 2002 evaluation 
for low vision reported a history of an explosion in 1952 
which "burned vision" and central retinal vein occlusion in 
the left eye.  He had mild cataract in each eye.  In May 2002 
he was reported as having the left eye vein occlusion in the 
left eye and cataract in the right eye.  The past ocular 
history noted left eye blindness in 1980 and right eye 
decreased vision that maybe secondary to cataract.  Again in 
May 2003 the records refer to central retinal vein occlusion, 
cataracts and refractive error.  In June 2003 the low vision 
evaluation showed the onset of impaired vision was unknown.  
Central retinal vein occlusion, cataract and functional 
blindness are noted in September 2004.  


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c).  
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. 

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified. For example, if service connection was denied for 
two disabilities and the claimant wishes to appeal the denial 
of service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104.

38 U.S.C.A. § 5103A(f) provides that nothing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

(a) Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation. 
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government. The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.

(b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief. Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103.

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, Circuit Court) ruled that 
the Court erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174. 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the case at hand according 
to the standard articulated in 38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

The Board notes that 38 C.F.R. § 3.156 was amended and that 
the standard for finding new and material evidence has 
changed as a result.  However, this change in the law is not 
applicable in this case because the appellant's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions). The VA regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000 and 
codified mainly at 38 C.F.R. § 3.159.  Those regulatory 
provisions directed specifically to applications to reopen 
previously denied claims were effective for such claims filed 
on or after August 29, 2001.

The VCAA is applicable here based on the law of the case 
principles since under subsequent judicial precedent it would 
not have been applicable to a claim such as the appellant's 
case.  In any event the Board finds that there has been 
compliance with the notice and duty to assist provisions.  
First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
veteran has clearly identified the disability in question and 
the benefit sought.  Further, he referenced the basis for the 
claim.  

Second, VA has notified the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  The veteran has been advised of the type of 
evidence lacking to demonstrate entitlement to the benefit 
sought beginning with the July 1996 rating decision, October 
1996 statement of the case, the March 2005 supplemental 
statement of the case, and the September 2004 letter from the 
RO explaining the provisions of the VCAA.  In addition the 
August 1997, May 1999 and the April 2002 Board decisions were 
additional documents advising the appellant of the 
evidentiary deficiency in his application to reopen the claim 
for service connection. 

The September 2004 letters specifically provided the veteran 
with notice of the VCAA and explained the respective rights 
and responsibilities under the VCAA.  It was further noted in 
the foregoing documents, collectively, that what was lacking 
was competent evidence that he had an eye disability related 
to any incident of his military service.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had 
responded to the VCAA notice, and that additional evidence 
has been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  The Board finds that there will be no 
prejudice to the appellant if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in 1996, well before the veteran was 
notified of the VCAA.  Accordingly, the procedural 
development of the veteran's case is not consistent with 
Pelegrini, supra.  However the timing of the notice does not 
alone establish any prejudice to the appellant as recently 
decided in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005). 

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant precisely covering all content requirements is 
harmless error.  The September 2004 notice in essence 
invited the veteran to submit any evidence he had 
regarding the matter at issue.  Furthermore, the March 
2005 supplemental statement of the case advised the 
appellant again of the character of the evidence lacking 
in his case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See, Mayfield, 
supra and Soyini v. Derwinski, 1 Vet. App. 541 (1991).  
Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's application to reopen the claim of service 
connection for an eye disability on the merits. 

New and Material Evidence

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Jackson and Barnett, supra.  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for an 
eye disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  The amended definition of new and 
material evidence, codified at 38 C.F.R. § 3.156(a), is not 
liberalizing and applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Thus the 
veteran can rely on the more liberal evidentiary standard.  

The CAVC has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under section 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).
 
The veteran seeks to reopen his claim for service connection 
for residuals of an eye injury.  The current claim has been 
directed to both eyes; however, the left eye was most 
recently the subject of a final Board decision in November 
1990.  The Board decision was limited to the left eye, 
apparently focusing on the notice of disagreement.  In the 
substantive appeal the veteran referred to both eyes and the 
discussion in the statement of the case mentioned the eyes.  
In any event, the right eye was most recently the subject of 
a final RO decision in September 1984 that addressed both 
eyes, of which the veteran was notified in November 1984, and 
the reference to both eyes in the substantive appeal after 
the 1989 RO decision could be viewed as a timely notice of 
disagreement regarding the right eye.  Thus it would be 
inaccurate to refer to the November 1990 Board decision as 
the most recent denial on any basis for a disability of both 
eyes, and in this decision, the Board has included findings 
of fact and conclusions of law in accord with this analysis.  
In essence, applying the applicable law and regulations 
liberally, the application to reopen the claim regarding the 
right eye has remained open since 1989. 

When the Board or the RO finally denies a claim, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. 
§§ 7104(b), 7105; 38 C.F.R. §§ 20.1100, 20.1103.  If new and 
material evidence is presented, VA must proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).  
However, the first element is whether new and material 
evidence has been submitted and if not, then the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

Generally, when the RO or the Board finally denies a claim, 
it may not thereafter be reopened and allowed, unless new and 
material evidence has been presented or there is clear and 
unmistakable error (CUE) in a prior determination.  Regarding 
CUE, the Board must point out that in the May 1997 decision, 
the appellant was alerted to the fact that such a claim, as 
then available, was not properly before the Board.  The Board 
in December 1997 denied the motion for reconsideration of the 
May 1997 decision upon finding the Board had not committed 
obvious error of fact or law.  The October 2000 CAVC 
decision, although revoked, did inform the appellant that 
decisions prior to 1990 had become final, and that to date, 
the appellant had not filed a CUE with respect to any of 
those decisions.  

The 1990 Board decision became final after the appeal period 
to the Court expired.  There has been a recent effort to file 
a CUE claim as reflected in the April 2005 correspondence 
from the appellant's representative.  The Board must point 
out that such a claim has not been properly filed.  The 
representative directs the CUE argument to the March 2005 
supplemental statement of the case which even if construed as 
a decision it is not a final decision.  As the CAVC pointed 
out in its October 2000 decision, the CUE claim may be 
directed to final decisions.  That is, decisions that were 
issued but not appealed within the applicable time period.  
So at this point the Board will advise the representative 
again that any argument of CUE must be directed to a final 
decision of either the Board or the RO, which in this case 
involves decisions issued through 1990.

Review of the RO's findings in the September 1984 decision 
shows, in essence, that it found evidence regarding the eyes 
submitted since a 1981 Board decision was cumulative, or did 
not serve to warrant review of the finding that the eye 
injury did not result in residual disability.  The Board in 
1981 found the eye injury he sustained was healed and without 
residuals, that subsequent deterioration was not the result 
of the inservice injury, and that he had no current eye 
pathology compatible with past trauma

Review of the Board's findings of fact in the November 1990 
decision shows, in essence, that it found evidence regarding 
a left eye disorder submitted since a 1981 Board decision was 
either cumulative or referred to more recent eye problems not 
linked to service, and that refractive error as a 
developmental abnormality was not subject to service 
connection.  

Regarding an eye disability, the Board noted in its decision 
that the service medical records showed a burn injury to eye 
lids, but no presence of an eye disability or abnormality as 
a chronic residual of the injury in service, and that the 
CRVO and CME of the left eye were not shown until many years 
after service and not linked to service.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  Thus the pertinent 
determination for the right eye is the September 1984 RO 
decision, and for the left eye it is the November 1990 Board 
decision.  

The Board has considered the applicability of the VCAA, which 
amplifies the duty to notify and assist under section 5103A.  
However, the Board has noted that the Act, by its terms, does 
not require the Board to reopen a claim where new and 
material evidence has not been submitted.  The veteran has 
been afforded ample assistance in the development of the 
claim and he has supplemented the record with his own 
testimony in earlier consideration of his claim.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding residuals of an eye 
injury to warrant reopening the veteran's claim for service 
connection.  The specified basis of the RO's determination in 
1984 or the Board's 1990 denial is not changed materially by 
the additional evidence that collectively shows ongoing 
treatment for essentially the same eye disorders shown 
previously and not linked to service then or in the more 
recent treatment records through 2004.  

The evidence recently received is essentially cumulative of 
earlier evidence and does nothing to establish the onset of 
any current eye disability during service.  
VA must first determine whether the veteran has submitted new 
and material evidence under 38 C.F.R. § 3.156 to reopen the 
claim.  The additional evidence regarding an eye disability 
of either eye is cumulative, thereby failing the first test.  
It does not offer any additional evidence on that issue of 
value to the matter at hand.  

The Board must point out that the VA reports submitted merely 
recite a history of eye injury in service, but do not include 
any comment from the examiner that the current eye disability 
is linked to service.  Although the representative argues 
otherwise, the Board is unable to agree with that 
interpretation of the record.  There is nothing observed from 
a liberal reading of the examination reports that could be 
arguably interpreted as favorable to the claim.  

In addition, there is nothing in the representative's 
presentation suggesting that other records exist that include 
the favorable nexus opinion.  The veteran is being seen 
regularly through the VA but the recent evidence simply shows 
the history as previously reported with no statement from an 
examiner that the retinal vein disorder of the left eye or 
bilateral cataracts, presbyopia or refractive error are in 
any way liked to the injury in service.  The representative 
appears to rely solely on the reports provided which are 
misinterpreted if construed as establishing nexus evidence.  
Essentially the claim to reopen is grounded in lay evidence 
that is not considered competent evidence for purposes of 
this appeal.

Although the Court order remanding the case mentioned hearing 
testimony as having been submitted in connection with the 
claim to reopen, the record does not show that.  The most 
recent hearing was conducted in early 1990 and the Board 
considered the testimony when it reviewed the claim later in 
1990.  The Board must observe that the veteran was equivocal 
in responding to questions from his representative as to 
whether he had continual eye problems after the injury in 
service, and whether pain and headache problems all started 
with that injury.  He also contradicted service medical 
record information that he wore glasses since childhood (age 
11) by stating he did not wear glasses before the injury (T 
1-2, 4).  

The Board finds that the additional evidence when viewed with 
that previously of record is not new and material evidence as 
defined by the regulation, being duplicative or cumulative.  
The specified basis of the Board's 1990 denial is not changed 
materially by the additional evidence showing ongoing 
treatment for eye disability shown previously, and not linked 
to service then or in the more recent treatment records.  
What is notable is that previously reviewed evidence included 
several specialist examinations, including an opinion he 
obtained, that evaluated the veteran with knowledge of his 
military history and did not find any connection between his 
eye problems and the injury to the eyes in military service.  
Nothing submitted with the current claim takes issue with the 
earlier competent medical opinions.  

As for the right eye, he has had some visual acuity defect, 
but the record does not seem to attribute this to more than 
refractive error or developmental defect and cataract.  What 
the evidence since 1984 does not show is any connection of a 
right eye visual defect to military service.  Although some 
records note burn of the right eye by history, nothing 
submitted links any visual acuity deficit in the right eye to 
military service.  

The CVRO of the left eye appears from the record to be the 
overwhelming disability here and nothing added to the record 
since 1990 links the left eye disability to military service.  
The Board must explain that refractive error and congenital 
or developmental defects mentioned at various times in the 
record are not disorders for which service connection may be 
granted or compensation paid.  38 C.F.R. § 3.303(c).  
Although one examiner early on opined that the veteran had a 
hereditary disorder, in view of that report the examiner 
apparently did not link it to the visual acuity deficit.

There are lay statements that attest to matters within a 
layperson's competence, but such evidence is cumulative since 
a layperson is not competent to opine on matters such as 
medical diagnosis or etiology of disease.  Thus, the evidence 
is essentially cumulative of earlier evidence regarding both 
eyes.  As such it is not so significant that it must be 
considered in order to decide the merits of the claim fairly.  
38 C.F.R. § 3.156(a).  This includes the evidence added since 
the Board decision in 1997 that included numerous written 
presentations by the appellant's representative, and a 
medical evaluations that show only currently diagnosed 
disability of the eyes, but offer no opinion linking the 
disorders to service.  The same analysis applies to the 
records showing he was given corrective lenses at various 
times and mention presbyopia.

In summary, in accordance with 38 C.F.R. § 3.156 as stated in 
Hodge, supra, evidence is new and material if it (1) was not 
of record at the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans, 9 Vet. App. at 283 (1996). 

For the reasons stated herein the evidence clearly does not 
meet this standard and the benefit of the doubt rule is 
inapplicable.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for an eye disability not having been 
submitted, the appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


